Citation Nr: 1608927	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-38 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for residuals of an uvuloplasty.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from January 1977 to January 1999, and from August 2000 to September 2006.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the appeal lies with the RO in Honolulu, Hawaii.

The Veteran testified before the Board at a July 2010 hearing.  A transcript of the hearing is of record.

This case was brought before the Board in March 2011, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case has returned to the Board for appellate consideration.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic disability as residuals of an uvuloplasty at any point during the appeal period.

2. Sleep apnea was not manifest in active service; any current sleep apnea is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. Chronic residuals of an uvuloplasty were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. Sleep apnea was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2015).
  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Further, there has been substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided a hearing before the Board in July 2010.  The undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R.     § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Residuals of a Uvuloplasty

The Veteran claims service connection for residuals of a uvuloplasty procedure.  Significantly however, the competent evidence of record does not support a finding that the Veteran has been diagnosed with a chronic disability as residuals of a uvuloplasty at any point during the appeal period.  In this regard, in April 2012, a VA examiner specifically determined there to be no residual disability as a result of his uvulectomy based both on the Veteran's own reports and the normal objective medical examination performed in February 2012.

To prevail on the issue of service connection, there must be competent medical evidence of a current disability at some point during the pendency of the claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

There being no competent medical evidence of a chronic disability resulting from a uvuloplasty, the Board finds the preponderance of the evidence is against the claim of service connection for such a disability.  As such, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014).

Sleep Apnea

The Veteran maintains that he currently suffers from sleep apnea that first manifest during active service.  Specifically, the Veteran asserts he began snoring during service, symptoms which increased during his active service.

While the evidence reveals that the Veteran currently suffers from obstructive sleep apnea, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records indicate the Veteran sought treatment in December 1998, reporting symptoms of "increasing" snoring and being tired in the morning after a full night of sleep.  He was referred for a sleep study with possible obstructive sleep apnea.  Records indicate a subsequent sleep study conducted a Queens Medical Center objectively demonstrated no sleep apnea.  In March 1999, he underwent a tonsillectomy, septoplasty, and uvulopalatopharyngoplasty due to heroic snoring and chronic nasal obstruction.  Other than subjective complaints of continued snoring and morning fatigue, there are no other treatment records pertaining to sleep apnea during either period of active service.  As such, the Board finds the Veteran did not suffer from sleep apnea during active service.

The Veteran has reported that, following service separation, he continued to suffer from subjective symptoms of general fatigue and snoring which, partially as a result, led to his wife sleeping in another room.  Post-service VA treatment records indicate that the Veteran is overweight/obese, and educated on associated health risks, which include among others the development of sleep apnea.  See, e.g., October 2010 VA Nursing Outpatient Note.  He was informed of the available weight management programs but declined treatment.

In March 2012, he underwent a second sleep study, during which intermittent snoring was noted in association with recurrent hypopneas.  A diagnosis of moderate obstructive sleep apnea was rendered with good response to CPAP therapy.  He was then afforded a VA examination in April 2012, during which the examiner noted the Veteran's history of snoring while in service.  After reviewing the Veteran's service treatment records and claims folder, and examining the Veteran, the VA examiner opined that it is less likely than not that the Veteran's current sleep apnea is etiologically related to his active service.  In this regard, the VA examiner noted that snoring is not the same as obstructive sleep apnea, and pointed out that the sleep study performed in 1999 did not confirm a diagnosis of sleep apnea.  Finally, the VA examiner noted that sleep apnea was not confirmed until April 2012, and that a person can develop obstructive sleep apnea at any time in their life.

In sum, the Board finds that there is no evidence of obstructive sleep apnea in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his in-service symptomatology.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim, and the negative VA etiological opinion weighs against granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed that he suffers from sleep apnea as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., fatigue, snoring; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection, and the Board affords these statements little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of a uvuloplasty is denied.

Service connection for sleep apnea is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


